IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,890


EX PARTE DEREK KASHIF PRICE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-71090-T IN THE 283RD DISTRICT COURT

FROM DALLAS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of unlawful restraint.  He was sentenced to 180 days state jail imprisonment.  He did not appeal his
conviction. 
	Applicant contends that his plea was involuntary because he was informed that he would not
have a duty to register as a sex offender and would not have pleaded guilty had he been told he
would have to register as a sex offender.  We remanded this application to the trial court for findings
of fact and conclusions of law.
	Trial counsel filed an affidavit with the trial court.  Based on that affidavit and his own
recollection, the trial court determined that Applicant is entitled to relief.  Ex parte Huerta, 692
S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. F06-71090-T in the 283rd District Court of
Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County
to answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: October 10, 2012
Do not publish